EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT, dated as of June 30, 2010 (this “Agreement”), by and
between ATRINSIC, INC., a Delaware corporation (the “Company”), and Thomas
Plotts (“Employee”).
 
W I T N E S S E T H :
 
WHEREAS, the Company desires to employ Employee on the terms and subject to the
conditions hereinafter set forth, and Employee desires so to be employed.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties agree as follows:
 
1.           Offices and Duties.  During the Term (as hereinafter defined),
Employee shall serve as the Chief Financial Officer of the Company and shall
have such duties and responsibilities that are commensurate with such position
and such other duties and responsibilities as are from time to time assigned to
the Employee by the Company’s Chief Executive Officer.  The Company’s Chief
Executive Officer may elect or designate Employee to serve in such other
corporate offices of the Company or a subsidiary or affiliate of the Company as
the Company’s Chief Executive Officer from time to time may reasonably deem
necessary, proper or advisable and as the Employee shall accept.  Employee
hereby agrees that throughout the Term he shall faithfully, diligently and to
the best of his ability, in furtherance of the business of the Company, perform
the duties assigned to him or incidental to the offices assumed by him pursuant
to this Section.  Employee shall devote all of his business time and attention
to the business and affairs of the Company and the performance of Employee’s
duties and responsibilities hereunder.  Employee shall at all times observe and
comply with such written rules, regulations, policies and practices as the
Company may from time to time establish.  The Employee represents and warrants
to the Company that (i) the Employee has the legal right to enter into this
Agreement and to perform all of the obligations on the Employee’s part to be
performed hereunder in accordance with its terms; and (ii) that the Employee is
not a party to any agreement or understanding, written or oral, which could
prevent the Employee from entering into this Agreement or performing all of the
Employee’s obligations hereunder.
 
2.           Term.  The employment of Employee hereunder shall commence on the
date hereof (the “Commencement Date”) and continue for a term ending on the
third (3rd) anniversary of the Commencement Date, subject to earlier termination
upon the terms and conditions provided elsewhere herein (the “Term”).  As used
herein, “Termination Date” means the last day of the Term.  The Employee shall
be an “at-will” employee of the Company such that the Company may terminate the
Employee’s employment with the Company and the Term upon advance written notice
at any time and for any reason (or no reason).
 
3.           Compensation.
 
(a)           As compensation for Employee’s services hereunder, the Company
shall pay to Employee during the Term an annual salary (the “Base Salary”) equal
to Two Hundred Fifty Thousand Dollars ($250,000.00), payable in accordance with
the ordinary payroll practices of the Company.
 

--------------------------------------------------------------------------------


 
(b)           Employee may also receive a target annual bonus equal to fifty
percent (50%) of his Base Salary for each calendar year during the Term if the
Company’s business operations meet or exceed certain financial performance
standards to be determined by the Company’s board of directors in accordance
with Exhibit A and the Company’s 2010 Annual Incentive Compensation Plan, a copy
of which is included in Exhibit A hereto.
 
 (c)           In addition to his Base Salary and other compensation provided
herein, during the Term, Employee shall be entitled to participate in the
Company’s 401(k) plan and healthcare plan generally available to the employees
of the Company, to the extent he is eligible under the terms and conditions
thereof.
 
(d)           During the Term, Employee shall not be entitled to additional
compensation for serving in any office of the Company (or any subsidiary
thereof) to which he is elected or appointed.
 
 
4.           Options to Purchase Common Stock.
 
(a)           On the Commencement Date, the Company shall grant to Employee (i)
an option (the “Option”) to acquire Two Hundred and Fifty Thousand (250,000)
shares of the Company’s common stock, par value $.001 per share (the “Common
Stock”) pursuant to the Company’s 2009 Stock Incentive Plan.  The Option will
vest in equal monthly installments over a period of thirty six months commencing
on May 31, 2010 and on the last day of each calendar month thereafter until
fully vested and be subject to the terms and conditions of the Company’s 2009
Stock Incentive Plan and a stock option agreement substantially in the form
annexed to this Agreement as Exhibit B.  As a condition to receiving the Option,
Employee shall execute and deliver to the Company the stock option
agreement.  Notwithstanding the foregoing, if a Change of Control (as defined
herein) occurs while Employee is employed with the Company, and Employee’s
employment is terminated by the Company other than for Disability, death or
cause (as defined herein) within three (3) months before or six (6) months after
the effective date of the Change of Control, all Options will automatically vest
immediately prior to the termination of Employee’s employment and shall remain
exercisable for a period of one (1) year after such termination.


(b)           As provided in the stock option agreement, any portion of the
Option that remains unvested at the time of termination of Employee’s employment
(the “Unvested Portion”) shall be extinguished and cancelled and Employee shall
have no rights or benefits whatsoever with respect to the Unvested
Portion.  Employee represents and warrants that he is acquiring the Option and
the shares of Common Stock issuable upon exercise thereof for investment
purposes only, and not with a view to distribution thereof.  Employee is aware
that the Option and such shares may not be registered under the federal or any
state securities laws and that, in addition to the other restrictions, the
Option and such shares issuable upon exercise thereof will not be able to be
transferred unless an exemption from registration is available or the Option or
such shares become registered.
 
2

--------------------------------------------------------------------------------


 
5.           Expense Allowance.  The Company shall pay directly, or advance
funds to Employee or reimburse Employee for, all out-of-pocket expenses
reasonably incurred by him in connection with the performance of his duties
hereunder and the business of the Company, including travel and accommodations,
in each case subject to and in accordance with the Company’s standard policies
and practices (including, without limitation, expense verification policies)
regarding the reimbursement of business expenses, as in effect from time to
time.
 
6.           Vacation.  Employee shall be entitled to four (4) weeks paid
vacation during each year of his employment hereunder (as pro rated for partial
years), such vacation to be taken at such time or times as shall be agreed upon
by Employee and the Company with due regard to the needs of the
Company.  Vacation time shall not be cumulative from year to year and shall be
otherwise subject to the Company’s policies on vacation as in effect from time
to time.
 
7.           Ancillary Agreement.  Without limiting any other rights that the
Company may have, if Employee breaches any provision of that certain
Non-Competition, Non-Solicitation and Confidentiality Agreement executed by
Employee on even date herewith and attached hereto as Exhibit C, any right that
Employee may have to receive any compensation or payments from the Company
hereunder shall be forfeited by Employee and extinguished in all respects.
 
8.           Termination of Employment.  Employee’s employment and the Term will
terminate on the first of the following to occur:
 
(a)           Automatically upon Employee’s death.


(b)           Upon written notice by the Company to Employee of termination due
to Disability (as defined below).  For the purposes of this Agreement,
“Disability” shall mean a condition that entitles Employee to benefits under an
applicable Company long-term disability plan or, if no such plan exists, a
physical or mental disability which, in the reasonable judgment of the Company’s
Chief Executive Officer, is likely to render Employee unable to perform his
regular assigned duties and obligations under this Agreement for 90 days in any
12-month period.


(c)           Upon written notice by the Company to the Employee of a
termination for “cause” pursuant to Section 9 of this Agreement.


(d)           Upon written notice by the Company to the Employee of a
termination without “cause”, other than for death or Disability.


(e)           Upon “voluntary termination” by Employee under Section 10 of this
Agreement.
 
3

--------------------------------------------------------------------------------


 
9.           Termination for Cause.


(a)           In addition to any other rights or remedies provided by law or in
this Agreement, the Company may terminate Employee’s employment under this
Agreement for “cause” if:


(i)
Employee is convicted of, or enters a plea of guilty or nolo contendere to, a
felony offense (unless, in the case of a conviction, the conviction shall have
been reversed on appeal); or



(ii)
the Company’s Board or Chief Executive Officer determines that Employee has:



(A)           committed fraud against, or embezzled or misappropriated funds or
other assets of, the Company (or any subsidiary thereof);


(B)           violated, or caused the Company (or any subsidiary thereof) or any
officer, employee or other agent thereof, or any other person to violate, any
material law, regulation or ordinance or, repeatedly violated, or caused the
Company (or any subsidiary thereof) or any officer, employee or other agent
thereof, or any other person to violate, any material rule, regulation, policy
or practice established by the Company;


(C)           willfully, or because of gross or persistent negligence, (A)
failed to properly perform his duties hereunder or (B) acted in a manner
detrimental to, or adverse to the interests of, the Company;


(D)           violated, or failed to perform or satisfy any covenant, condition
or obligation required to be performed or satisfied by Employee under this
Agreement or contained in the Company’s employee handbook or policies, as in
force from time to time; or


(E)           used illegal drugs or consumed alcohol and such consumption has
caused or is likely to cause material damage to the Company.


(b)           The Company may effect such termination for cause by giving
Employee written notice to such effect, setting forth in reasonable detail the
factual basis for such termination (the “Cause Notice”); provided, however, that
Employee may avoid such termination if the termination is based on any
occurrence, act or event described in clauses (A) to (E) of paragraph (ii) of
Section 9(a) (each, a “For Cause Event”), if the matters giving rise to such
termination (including without limitation, any breach or violation by Employee)
are remedied or cured, if capable of remedy or cure, within 15 days after
receipt of the Cause Notice (“15-Day Cure Period”).  For the avoidance of doubt,
Employee’s employment hereunder and the Term shall be terminated immediately
upon delivery of the Cause Notice if Employee’s employment is being terminated
due to the occurrence, act or event described in paragraph (i) of Section 9(a),
and Employee’s employment hereunder and the Term shall be terminated immediately
upon expiration of the 15-Day Cure Period if Employee’s employment is terminated
due to the occurrence, act or events described in clauses (A) to (E) of
paragraph (ii) of Section 9(a) (assuming the matters, violations or conditions
giving rise to such termination are capable of being cured or remedied, provided
that if they are incapable of being so cured or remedied, then such termination
shall be immediate upon delivery of the Cause Notice).
 
4

--------------------------------------------------------------------------------


 
10.           Voluntary Termination by Employee.  In addition to any other
rights or remedies provided by law or in this Agreement, Employee may terminate
his employment hereunder at any time by giving the Company written notice to
such effect at least ninety (90) days prior to the date of termination set forth
therein, such termination to be irrevocable upon receipt of such notice by the
Company.


11.           Compensation and Benefits upon Termination.
 
(a)           If Employee’s employment is terminated as a result of his death or
Disability, the Company will pay or provide to Employee: (1) any unpaid Base
Salary through the date of termination; (2) reimbursement for any unreimbursed
expenses incurred through the date of termination; (3) any unused vacation time
accrued (through the date of termination) in accordance with Company policy or
as otherwise required by law; and (4) any other payments, benefits or fringe
benefits to which the Employee may be entitled under the terms of any applicable
compensation arrangement or benefit plan or program or this Agreement, in all
cases only through the date of termination (collectively items (1) through (4)
shall be hereafter referred to as “Accrued Benefits”).
 
(b)           If Employee’s employment is terminated for cause under Section 9,
or if Employee’s employment is terminated by Employee voluntarily under Section
10, the Company will pay or provide to Employee any Accrued Benefits.


(c)           If Employee’s employment is terminated by the Company other than
for cause under Section 9, death or Disability, the Company will pay or provide
the Employee with (i) any Accrued Benefits and (ii) subject to Employee’s
compliance with the obligations herein, a one time payment equal to six months
of his Base Salary. Any amount due to Employee under clause (i) and (ii) of this
Section shall be payable in a lump sum within thirty (30) days of termination of
employment, except as provided in Section 12 hereof.  Amounts payable to
Employee under this Section 11(c), if any, are hereinafter referred to as the
“Parachute Amount.”


(d)           Except as expressly set forth herein, any amount payable to
Employee upon termination of his employment hereunder shall be paid promptly,
and in any event within thirty (30) days, after the Termination Date.
 
5

--------------------------------------------------------------------------------


 
12.           Change of Control.


(a)           For the purposes of this Section 12, the following terms shall be
defined as hereinafter provided:


(i)           The "Act" is the Securities Exchange Act of 1934, as amended.


(ii)           A "person" includes a "group" within the meaning of Section
13(d)(3) of the Act.


(iii)           "Beneficially owns" and "acquisition" are used herein as defined
in Rules 13d-3 and 13d-5, respectively, under the Act.


(iv)           "Non-Affiliated Person" means any person, other than Employee, an
employee stock ownership trust of the Company (or any trustee thereof for the
benefit of such trust), or any person controlled by Employee, the Company or
such a trust.


(v)           "Voting Securities" includes Common Stock and any other securities
of the Company that ordinarily entitle the holders thereof to vote, together
with the holders of Common Stock or as a separate class, with respect to matters
submitted to a vote of the holders of Common Stock; provided, however, that
securities of the Company as to which the consent of the holders thereof is
required by applicable law or the terms of such securities only with respect to
certain specified transactions or other matters, or the holders of which are
entitled to vote only upon the occurrence of certain specified events (such as
default in the payment of a mandatory dividend on preferred stock or a scheduled
installment of principal or interest of any debt security), shall not be Voting
Securities.


(vi)           "Right" means any option, warrant, restricted stock unit or other
right to acquire any Voting Security (other than such a right of conversion or
exchange included in a Voting Security).


(vii)           The "Code" is the Internal Revenue Code of 1986, as amended.


(viii)                      "Base amount," "present value" and "parachute
payment" are used herein as defined in Section 280G of the Code.


(b)           A "Change of Control" occurs upon an acquisition of Voting
Securities or Rights by a Non-Affiliated Person or any change in the number or
voting power of outstanding Voting Securities, which results in such
Non-Affiliated Person beneficially owning Voting Securities or Rights entitling
such person to cast a number of votes (determined in accordance with Section
12(f)) equal to or greater than fifty percent (50%) of the sum of (A) the number
of votes that may be cast by all other holders of outstanding Voting Securities
and (B) the number of votes that may be cast by such Non-Affiliated Person
(determined in accordance with Section 12(f)).
 
6

--------------------------------------------------------------------------------


 
(c)           It is intended that the present value of any payments or benefits
to Employee, whether hereunder or otherwise, that are includible in the
computation of the Parachute Amount shall not exceed 2.99 times the Employee's
base amount.  Accordingly, if Employee receives any payment or benefit from the
Company prior to payment of the Parachute Amount which, when added to the
Parachute Amount, would subject any of the payments or benefits to Employee to
the excise tax imposed by Section 4999 of the Code, the Parachute Amount shall
be reduced by the least amount necessary to avoid such tax. The Company shall
have no obligation hereunder to make any payment or provide any benefit to
Employee after the payment of the Parachute Amount which would subject any of
such payments or benefits to the excise tax imposed by Section 4999 of the Code.


(d)           Any other provision hereof notwithstanding, Employee may, prior to
his receipt of the Parachute Amount pursuant to Section 11(c), waive the payment
thereof, or, after his receipt of the Parachute Amount thereunder, treat some or
all of such amount as a loan from the Company which Employee shall repay to the
Company within one hundred eighty (180) days after the receipt thereof, together
with interest thereon at the rate provided in Section 7872 of the Code, in
either case, by giving the Company notice to such effect.


(e)           Any determination of the Employee 's base amount, the Parachute
Amount, any liability for excise tax under Section 4999 of the Code or other
matter required to be made pursuant to this Section 12, shall be made by the
Company's regularly-engaged independent certified public accountants, whose
determination shall be conclusive and binding upon the Company and Employee;
provided that such accountants shall give to Employee, on or before the date on
which payment of the Parachute Amount or any later payment or benefit would be
made, a notice setting forth in reasonable detail such determination and the
basis therefor, and stating expressly that Employee is entitled to rely thereon.


(f)           The number of votes that may be cast by holders of Voting
Securities or Rights upon the issuance or grant thereof shall be deemed to be
the largest number of votes that may be cast by the holders of such securities
or the holders of any other Voting Securities into which such Voting Securities
or Rights are convertible or for which they are exchangeable or exercisable,
determined as though such Voting Securities or Rights were immediately
convertible, exchangeable or exercisable and without regard to any anti-dilution
or other adjustments provided for therein.
 
13.           IRC 409A.  This Agreement is intended to satisfy the requirements
of Section 409A(a)(2), (3) and (4) of the Code, including current and future
guidance and regulations interpreting such provisions.  To the extent that any
provision of this Agreement fails to satisfy those requirements, the provision
shall automatically be modified in a manner that, in the good-faith opinion of
the Company, brings the provisions into compliance with those requirements while
preserving as closely as possible the original intent of the
provision.  Notwithstanding anything to the contrary in this Agreement, no
severance payments or benefits shall be paid to Employee during the six (6)
month period following Employee's separation from service to the extent that the
Company and Employee mutually agree and determine in good faith that paying such
amounts at the time or times indicated in this Agreement would cause Employee to
incur an additional tax under Section 409A of the Code, in which case such
amounts shall be paid at the time or times indicated in this Section. If the
payment of any such amounts are delayed as a result of the previous sentence,
then on the first day following the end of such six (6) month period, the
Company will pay Employee a lump-sum amount equal to the cumulative amount that
would have otherwise been payable to Employee during such six (6) month period.
 
7

--------------------------------------------------------------------------------



 
14.           Notices.  All notices which are required by or may be given
pursuant to the terms of this Agreement must be in writing and must be delivered
personally; sent by certified mail, return receipt requested, postage prepaid;
sent by facsimile (with written confirmation of transmission), provided that
notice is also sent via first class mail, postage prepaid; or sent for next
business day delivery by a nationally recognized overnight delivery service as
follows:
 
If to the Company at:


469 7th Avenue, 10th Floor
New York, NY 10018
Attn:  Jeffrey Schwartz


with a copy to:


Stubbs Alderton & Markiles LLP
15260 Ventura Blvd., 20th Floor
Sherman Oaks, California 91403
Attn: Scott Galer, Esq.
Fax: (818) 444-6313


If to Employee at:








Any of the addresses and other contact information set forth above may be
changed from time to time by written notice (delivered in accordance with this
Section) from the party requesting the change.
 
Such notices and other communications will be treated for all purposes of this
Agreement as being effective immediately if delivered personally or by facsimile
(with written confirmation of transmission) during normal business hours, or
five (5) days after mailing by certified mail, return receipt requested, first
class postage prepaid, or one business day after deposit for next business day
delivery by a nationally recognized overnight delivery service.
 
15.           Amendment.  Except as otherwise provided herein, no amendment of
this Agreement shall be valid or effective, unless in writing and signed by or
on behalf of the parties hereto.
 
8

--------------------------------------------------------------------------------


 
16.           Waiver.  No course of dealing or omission or delay on the part of
either party hereto in asserting or exercising any right hereunder shall
constitute or operate as a waiver of any such right.  No waiver of any provision
hereof shall be effective, unless in writing and signed by or on behalf of the
party to be charged therewith.  No waiver shall be deemed a continuing waiver or
waiver in respect of any other or subsequent breach or default, unless expressly
so stated in writing.
 
17.           Governing Law.  This Agreement shall be governed by, and
interpreted and enforced in accordance with, the laws of the State of New York
without regard to principles of choice of law or conflict of laws.
 
18.           Severability.  The provisions hereof are severable and in the
event that any provision of this Agreement shall be determined to be invalid or
unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions hereof shall not be affected, but shall, subject to the discretion of
such court, remain in full force and effect, and any invalid or unenforceable
provision shall be deemed, without further action on the part of the parties
hereto, amended and limited to the extent necessary to render the same valid and
enforceable.
 
19.           Counterparts.  This Agreement may be executed in counterparts,
including, without limitation, by facsimile, each of which shall be deemed an
original and which together shall constitute one and the same agreement.
 
20.           Assignment.  This Agreement, and each right, interest and
obligation hereunder, may not be assigned by either party hereto without the
prior written consent of the other party hereto, and any purported assignment
without such consent shall be void and without effect, except that this
Agreement shall be assigned to, and assumed by, any person with or into which
the Company merges or consolidates, or which acquires all or substantially all
of its assets, or which otherwise succeeds to and continues the Company’s
business substantially as an entirety.  Except as otherwise expressly provided
herein or required by law, Employee shall not have any power of anticipation,
assignment or alienation of any payments required to be made to him hereunder,
and no other person may acquire any right or interest in any thereof by reason
of any purported sale, assignment or other disposition thereof, whether
voluntary or involuntary, any claim in a bankruptcy or other insolvency
proceeding against Employee, or any other ruling, judgment, order, writ or
decree.
 
21.           Withholding.   The Company may withhold from any and all amounts
payable under this Agreement such federal, state and local taxes, as may be
required to be withheld pursuant to any applicable law or regulation, and all
other applicable withholdings.
 
22.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  This Agreement is not intended, and shall not be deemed, to create or
confer any right or interest for the benefit of any person not a party hereto.
 
23.           Titles and Captions.  The titles and captions of the Articles and
Sections of this Agreement are for convenience of reference only and do not in
any way define or interpret the intent of the parties hereto or modify or
otherwise affect any of the provisions hereof.
 
9

--------------------------------------------------------------------------------


 
24.           Certain Definitions.  As used herein “person” includes, without
limitation, a natural person, corporation, joint stock company, limited
liability company, partnership, joint venture, association, trust, government or
governmental authority, agency or instrumentality, or any group of the foregoing
acting in concert.


25.           Entire Agreement.  This Agreement embodies the entire agreement of
the parties hereto with respect to the subject matter hereof and supersedes any
prior or contemporaneous agreement, commitment or arrangement relating thereto,
written or oral, except that the certain Acknowledgement regarding Proprietary
Information and Inventions attached hereto as Exhibit D between New Motion
Mobile, Inc. f/k/a New Motion, Inc. and Employee, dated June 4, 2007, which
shall remain in full force and effect.
 
[signature page follows]
 
10

--------------------------------------------------------------------------------


 


 
IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
day and year first above written.
 

  ATRINSIC, INC.          
 
By:
/s/ Jeffrey Schwartz       Name:  Jeffrey Schwartz       Title: Chief Executive
Officer                       /s/ Thomas Plotts       Thomas Plotts  


 
11

--------------------------------------------------------------------------------



